rotate of Aew Work
Court of Appeals

BEFORE: HON. JENNY RIVERA, Associate Judge

 

THE PEOPLE OF THE STATE OF NEW YORK,

. Respondent, ORDER
-against- DENYING
LEAVE
ATARA WISDOM,
Appellant.

 

Appellant having applied for leave to appeal to this Court pursuant to Criminal Procedure Law
§ 460.20 from an order in the above-captioned case;*
UPON the papers filed and due deliberation, it is

ORDERED that the application is denied.
Dated: February 14, 2019
Lr Jujige }

*Description of Order: Order of the Appellate Division, Second Department, entered August 29, 2018,
affirming a judgment of the Supreme Court, Kings County, rendered October 8, 2014.
